Citation Nr: 1503333	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  12-28 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals of frostbite of the hands.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1985 to March 1987.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his service-connected residuals of frostbite of the hands have increased in severity.  His most recent VA examination was in February 2010 (almost 5 years ago).  In his statements and those of his representative, it is essentially alleged that he has subsequently developed more frequent (daily) symptoms during the cold months of the year.  Notably, the criteria for the next higher rating under 38 C.F.R. § 4.104, Diagnostic Code 7117 (2014) require characteristic attacks occurring at least daily.  As the record indicates that the Veteran's residuals of the hands has increased in severity since the most recent examinations, a remand for an additional VA examination in order to ascertain the current severity of such disability is necessary.  

The most recent records of VA treatment are from June 2012.  Any updated records of VA treatment for the Veteran's residuals of frostbite of the hands are constructively of record, may contain pertinent information, and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for residuals of frostbite of the hands since June 2012.  After securing the necessary release, obtain these records

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to determine the current severity of his service-connected residuals of frostbite of the hands.  The entire record must be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary for proper evaluation must be completed.  All findings should be described in detail, and specifically, the frequency of characteristic attacks of Reynaud's syndrome should be noted for the record.  

3.  Then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  


